PER CURIAM
This is a companion case to State v. Taylor, 116 Or App 647, 842 P2d 460 (1992), mod 119 Or App 209, 850 P2d 1118 (1993). The trial court adopted the findings of fact made by the trial court in State v. Taylor, supra, added additional findings, and granted defendant’s motion to suppress under State v. Porter, 312 Or 112, 817 P2d 1306 (1991). In Taylor, we said that Porter did not control, because the search of a pillowcase was not based on a traffic stop, but on the officer’s observations of the contents of the vehicle in the light of other information of which he was aware. We held that the officer had a reasonable suspicion that criminal activity had occurred, which escalated into probable cause as the result of the answers given by the occupants of the car.
Although in this case the evidentiary record differs as to whether the officer recognized the pillowcase as a pillowcase when he first saw it, that difference does not affect the result. As we held in Taylor:
“Even if the court could not make that inference [that when the officer first saw the pillowcase, he recognized it as a pillowcase], it is apparent from the description given by the officer that the pillowcase was some type of bag that contained objects in it that had jagged edges. In the light of that observation and the other information that he had before he asked what was in the pillowcase, he had reasonable suspicion that justified his asking more questions.” 119 Or App at 213.
The trial court should not have granted the motion to suppress.
Reversed and remanded.